Circuit Court for Baltimore City
Case No. 24-C-20-004249
Argued: May 5, 2022



                                                                                    IN THE COURT OF APPEALS

                                                                                         OF MARYLAND

                                                                                               No. 58

                                                                                       September Term, 2021



                                                                                       WILLIAM MADISON

                                                                                                 v.

                                                                                   THE COPYCAT BUILDING, LLC



                                                                                        Fader, C.J.,
                                                                                        Watts
                                                                                        Hotten
                                                                                        Booth
                                                                                        Biran
                                                                                        Gould
                                                                                        Eaves,

                                                                                                             JJ.


                                                                                       PER CURIAM ORDER


                                                                                       Filed: May 10, 2022

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2022-05-10 13:36-04:00




Suzanne C. Johnson, Clerk
WILLIAM MADISON                                         *      IN THE

                                                        *      COURT OF APPEALS

                                                        *      OF MARYLAND
v.
                                                        *      COA-REG-0058-2021

                                                        *      No. 58

THE COPYCAT BUILDING, LLC                               *      September Term, 2021


                               PER CURIAM ORDER


       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 10th day of May, 2022,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                     /s/ Matthew J. Fader
                                                          Chief Judge